Citation Nr: 0824720	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-34 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 1969 
as well as subsequent service in the Air Force Reserves until 
August 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned.  The Board remanded the case in 
March 2006 and August 2007 for further development and 
consideration.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's current low back disability was not manifest in 
service or within one year of separation from active duty in 
June 1969; and is not etiologically related to any in-service 
injury or disease.  


CONCLUSION OF LAW

The veteran's low back disability was not incurred in active 
service and may not be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of low back disability, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. § 3.303.  If arthritis is not diagnosed 
during service, but is present to a compensable degree within 
one year following separation from service, service 
connection is warranted on a presumptive basis.  38 U.S.C.A. 
§§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(24), 1110, 1131; 38 C.F.R. § 3.6(a).  Presumptive periods 
do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  When the veteran's 
reported complaints establish a continuity of symptomatology 
after service as contemplated by 38 C.F.R. § 3.303(b), there 
still must be a current diagnosis of a disability to warrant 
service connection.  See Hampton v. Gober, 10 Vet. App. 481, 
482 (1997).

At his hearing before the Board, the veteran contended that 
he injured his back while on active duty by slipping on ice 
several times while he was stationed at an Air Force Base in 
Great Falls, Montana, with the 4642nd ADC command between 
1966 and 1967.  He stated that he awoke one morning 
paralyzed, he went to a specialist, and was given medicine 
and crutches.  He noted that he did not report this low back 
problem on his separation examination.  He stated that he 
aggravated his back injury on ACDUTRA in 2001 during night 
maneuvers, went to sick call and was put on a limited duty 
profile.  

Service medical records for his period of active duty note 
that the veteran complained of backache in July 1967, and 
mild lumbosacral strain was diagnosed in April 1968.  
Separation examination in May 1969 was negative for any low 
back disability.  A VA examination was conducted in October 
1969.  It was negative for any complaints, findings or 
treatment for a low back disability.

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits, effective 
May 28, 2001, due to discogenic and degenerative disorders of 
the low back.  

A private medical consultation was conducted in August 2001.  
The veteran stated that he was in his usual state of health 
until June 2001 when he awoke with low back pain and an MRI 
was scheduled on June 1, 2001.  

A private orthopedic disability examination was conducted in 
March 2002.  The veteran stated that his low back pain had 
its onset in May 2001, and there was no history of injury.  

Service records reflect that on June 1, 2001, the veteran was 
diagnosed with back and leg pain and the medical officer 
ordered no lifting, vigorous activity, or prolonged standing, 
and in December 2001 and January 2002, the veteran was 
diagnosed with chronic back pain and light duty and 
restricted lifting were ordered. An undated Narrative Summary 
(Clinical Summary) report noted that the veteran developed 
back and right leg pain while at work in December 2000.  It 
was recommended that the veteran be found not fit for duty.  
The veteran was subsequently found medically disqualified for 
continued military duty.  

A VA spine examination was conducted in September 2006.  The 
examiner stated that the veteran's claims file was reviewed.  
The examiner noted that the veteran was treated for an acute 
backache and muscle strain in July 1967.  The examiner noted 
that no chronic back disability was shown during active duty.  
The examiner could find no documentation of an injury during 
ACDUTRA.  The examiner cited to the medical records which 
note that the veteran developed low back and right leg pain 
at work in December 2000, and the examiner could not find any 
documentation of a definite injury while on ACDUTRA.  
Therefore, the examiner opined that it was not as likely as 
not that the that the veteran's low back disability was 
either caused or began during active duty or ACDUTRA.  

The medical evidence of record fails to establish that the 
veteran's low back disability was incurred during his active 
military service, including active duty for training; or that 
arthritis was manifested to a compensable degree of at least 
10 percent within one year of his separation from service in 
1969.  None of the clinical treatment records contains any 
medical opinion suggesting any sort of possible causal 
relationship or nexus between his current low back conditions 
and his active military service generally.  In fact, a VA 
examiner has opined that the veteran's low back disability is 
not related to active duty or to ACDUTRA.  The preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved; and service connection is not warranted. 




ORDER

Entitlement to service connection for a low back disability 
is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


